Citation Nr: 1434825	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for trochanteric bursitis, right hip (right hip disability), as secondary to a service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis (right knee disability), and if so, whether service connection for a right hip disability is warranted.  

2. Entitlement to service connection for a left hip disability, as secondary to the service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Marine Corps Reserves from May 5, 1977 to December 15, 1977 and from July 12, 1979 to July 29, 1979.  There were subsequent intermittent periods of ACDUTRA through 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In December 2011, the Board, inter alia, remanded the request to reopen a previously denied claim for service connection for a right hip disability and the claim for service connection for a left hip disability, to include obtaining any outstanding private and VA treatment records, and scheduling a VA examination and medical opinion.  There has been substantial, if not full, compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  Additionally, the Board denied the petitions to reopen the claims for service connection for a bilateral ankle disability, a lumbar spine disability, and sclerosis of both sacroiliac joints. Thus, these matters are no longer before the Board. 

In evaluating this case, the Board reviewed the physical and virtual VA claims file to ensure a complete assessment of the evidence.  


FINDING OF FACT

1. An RO rating decision in July 2005 denied the Veteran's request to reopen the previously denied claim for service connection for a right hip disability on the basis that the evidence submitted in conjunction with the claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim; this decision is final. 

2. Evidence added to the record since the July 2005 rating decision, to include the Veteran's statements, and September 2009 and January 2012 VA examination reports, when considered by themselves or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability, and raises a reasonable possibility of substantiating the claim.  

3. The preponderance of the evidence shows that the Veteran's right and left hip disabilities are not caused or aggravated by the service-connected right knee disability.  


CONCLUSIONS OF LAW

1. New and material evidence has been received since the July 2005 rating decision to reopen this claim of service connection for a right hip disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

2. The criteria for service connection for a right hip disability and a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of October 2004, April 2005, May 2005, October 2007, and January 2009 letters, sent prior and subsequent to the October 2006 rating decision and prior to the January 2013 supplemental statement of the case, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  The January 2009 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Also, a July 2001 letter contained information regarding claims for secondary service connection.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Veteran was asked to provide a release form so that VA could obtain private treatment records.  Unfortunately, he did not respond and VA was unable to obtain these records. 

 A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the recently obtained January 2012 VA examination report is adequate because the examiner discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

 Analysis

The Veteran contends that his right and left hip disabilities are related to his service-connected right knee disability.  The Veteran does not allege, nor does the record show, that the Veteran's right and left hip disabilities are directly related to his military service.  Moreover, the service record is without a diagnosis of or treatment for any right or left hip injury or residuals thereof, and the first time the Veteran was diagnosed with any hip disorder was in 1999, many years after his separation from service.  The passage of so many years between his service separation and the first reports of experiencing any hip problems is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's right and left hip disabilities are not related to service or to an incident of service origin, nor are they caused or aggravated by the service-connected right knee disability.  Because the most probative evidence of record shows that the Veteran's current right and left hip disabilities were not caused or aggravated by the service-connected right knee disability, service connection is denied.  

First, the Board concedes that the Veteran has a current diagnosis of right and left hip disabilities, despite a September 2009 VA examiner's finding that the Veteran did not have a current acute or chronic right hip disability.  Starting in 1999, VA treatment records show the Veteran complained of right hip discomfort and pain since 1983, and was diagnosed with sclerotic changes in both sacroiliac joints and trochanteric bursitis in the right hip in February and March 2000.  

Second, the right and left hip disabilities were not caused or aggravated by the service-connected right knee disability.  

Service connection for tear of medial meniscus right knee postoperative was granted in an April 1982 rating decision.  

A January 2012 VA examination report reflects that the Veteran has current diagnoses of right and left hip strains.  The Veteran reported that his left hip has arthritis, and that he underwent surgery in February and April 2011 on each hip for "cartilage coming off of the ball (femoral heads)."  He noted that he had two screws in his left hip and three in his right hip.  He complained of soreness radiating to the groin, and pain when turning the hips.  On physical examination, the examiner noted that although the Veteran reported having a total of five screws in his hips, none were noted on X-ray study accompanying the examination report.  The X-ray was otherwise normal without evidence of arthritis.  The examiner observed that the Veteran appeared to have very small bilateral hip scars that could be consistent with his reports of arthroscopic hip surgery of some type; however, there was no medical evidence of record of such a procedure, or of any serious hip joint condition that would require such a surgery.  The examiner opined that the Veteran's current right and left hip disabilities were less likely as not secondarily related to or aggravated by the service-connected right knee disability.  The examiner explained that the Veteran's hip examination was essentially the same on both sides, and that if the right knee disability were causing his left hip disability there would be a difference in the examination, with the left hip being worse than the right.  The examiner noted, however, that both of the Veteran's hips looked the same on examination and on imaging.  The examiner also noted that if the knee disability was causing an altered gait leading to left, or even right hip disabilities, it would not be expected that the hip examination and imaging would be essentially mirror images, and it would not be likely that a right-sided knee disability would equally affect both hips.  The examiner noted that an online literature search was performed without any resulting support for the Veteran's contention that his right and left hip disabilities were caused by his service-connected right knee disability.  

The Board finds the January 2012 VA examiner's opinion to be the most probative evidence in determining the etiology of the Veteran's right and left hip disabilities, insofar as the opinion is supported by detailed explanations and rationale supported by the medical and lay record.  The Board finds the examiner's explanation that the right and left hip disabilities would not be identical if caused or aggravated by the service-connected right knee disability to be well-reasoned and supported by the clinical record.  

The Board has considered the Veteran's statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of right and left hip disabilities, including any relationship to the service-connected right knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his right and left knee disabilities and his service-connected right knee disability.  

In sum, the Board finds that the most probative evidence fails to link the Veteran's right and left hip disabilities to service, or to his service-connected right knee disability.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence has been received to reopen claim for entitlement to service connection for a right hip disability, and, to that extent only, the claim to reopen is granted. 

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


